

114 HR 182 IH: Veteran’s Choice Accountability Act
U.S. House of Representatives
2021-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 182IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2021Mr. Wittman introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo improve the provision of health care by the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veteran’s Choice Accountability Act.2.Evaluation of fee-basis care provided by Department of Veterans AffairsThe Secretary of Veterans Affairs shall evaluate all programs of the Department of Veterans Affairs under which the Secretary furnishes hospital care, medical services, and nursing home care to determine the most intensively used specialized care programs of the Department and to ensure such programs are maintained as centers of excellence.3.Evaluation of implementation of VA Budget and Choice Improvement ActNot later than two years after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress an evaluation of the implementation by the Secretary of the VA Budget and Choice Improvement Act (title IV of Public Law 114–41).